Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 12/22/2021.  Applicant has elected Species Ai, corresponding to claims 1-7 and 9-25. Species Aii, corresponding to claim 8, is withdrawn from further consideration.
	
Specification
The specification submitted 9/28/2018 has been accepted by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claims 4 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2020 has been considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-16, 18-23, 25 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mohapatra (US # 20190198658 is cited for convenience, but the publication WO2018063248 antedates the current application).

Regarding Claims 1, 12, and 19, Mohapatra teaches an integrated circuit structure (see Figs. 1D’ and corresponding text), comprising: 
a vertical arrangement of horizontal nanowires (128’) above a fin (100, 122, 124, 126’), the fin comprising a dopant diffusion blocking layer (124; [0028]) on a first semiconductor layer (122; [0027]), and a second semiconductor layer (126’; [0032]) on the dopant diffusion blocking layer;
a gate stack (172, 174; see Fig. 1L’) around the vertical arrangement of horizontal nanowires; 
a first epitaxial source or drain structure (162, 164, nearer to a viewer) at a first end of the vertical arrangement of horizontal nanowires; and 
a second epitaxial source or drain structure (162, 164, further from a viewer) at a second end of the vertical arrangement of horizontal nanowires.

Regarding Claims 2, 13, and 20, Mohapatra teaches the integrated circuit structure of claim 1, wherein the fin comprises a portion of a bulk silicon substrate (100), and wherein the first semiconductor layer (122) is a region within the portion of the bulk silicon substrate.

Regarding Claims 3, 14, and 21, Mohapatra teaches the integrated circuit structure of claim 1, wherein the first and second epitaxial source or drain structures are on the second semiconductor layer (see Fig. 1M shows layer 126 under parts 162, 164).

Regarding Claim 4, 15, and 22, Mohapatra teaches the integrated circuit structure of claim 1, wherein the first and second epitaxial source or drain structures are on a recessed portion of the second semiconductor layer (see Fig. 1M shows layer 126 recessed under part 110).

Regarding Claim 5, 16, and 23, Mohapatra teaches the integrated circuit structure of claim 1, wherein the first and second epitaxial source or drain structures are on a portion of the dopant diffusion blocking layer (on in the sense that it is above it).

Regarding Claim 8, 18, and 25, Mohapatra teaches the integrated circuit structure of claim 1, wherein the first and second epitaxial source or drain structures are non-discrete first and second epitaxial source or drain structures (vertically integrated).

Regarding Claim 10, Mohapatra teaches the integrated circuit structure of claim 1, wherein the vertical arrangement of horizontal nanowires is a vertical arrangement of silicon nanowires, a vertical arrangement of silicon germanium nanowires, a vertical arrangement of germanium nanowires, or a vertical arrangement of Group III-V material nanowires ([0033-34]).

Regarding Claim 11, Mohapatra teaches the integrated circuit structure of claim I, wherein the gate stack comprises a high-k gate dielectric layer and a metal gate electrode (172 and 174; [0042-43]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6, 7, 12, 17, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ching (US # 20160204260) in view of Mohapatra (US # 20190198658 is cited for convenience, but the publication WO2018063248 antedates the current application).

Regarding Claims 1, 12, and 19, Ching teaches an integrated circuit structure (see Figs. 3, 8, and 15 and corresponding text), comprising: 
a horizontal nanowire (110, Fig. 8B) above a fin (113), the fin comprising a dopant diffusion blocking layer (106; [0019-20]) on a first semiconductor layer (102), and a second semiconductor layer (108a, Fig. 13B) on the dopant diffusion blocking layer;
a gate stack (136) around the horizontal nanowire; 
a first epitaxial source or drain structure (128 nearer to a viewer) at a first end of the horizontal nanowire; and 
a second epitaxial source or drain structure (128 further from a viewer) at a second end of the horizontal nanowire.

Although Ching discloses much of the claimed invention, it does not explicitly teach the integrated circuit structure wherein the horizontal nanowire comprises a vertical arrangement of nanowires.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Mohapatra teaches a similar integrated circuit structure wherein the horizontal nanowire comprises a vertical arrangement of nanowires (see Fig. 1D’ parts 128’ and [0034]).




Regarding Claims 6, 7, 17, and 24, Ching teaches the integrated circuit structure of claim 1, wherein the dopant diffusion blocking layer comprises carbon and silicon or further comprises germanium ([0019-20]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899